           Case 2:18-cv-02932-MCE-KJN Document 22 Filed 06/10/20 Page 1 of 1


1 McGREGOR W. SCOTT
  United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5
  Attorneys for United States
6

7                                   IN THE UNITED STATES DISTRICT COURT
8                                      EASTERN DISTRICT OF CALIFORNIA
9

10   DOUGLAS KRAUS AND CORRIN KRAUS,                           CASE NO. 2:18-CV-2932 MCE KJN
11                                   Plaintiffs,               ORDER RESCHEDULING THE JULY 8, 2020 EXPERT
                                                               DISCOVERY CUTOFF AND JULY 9, 2020 STATUS
12                            v.                               CONFERENCE FOR TRIAL SETTING

13   UNITED STATES,
14                                  Defendants.
15

16          Based on the parties’ stipulation, and good cause appearing, this Court hereby ORDERS:
17          1.       The Status Conference for Trial Setting is hereby rescheduled from July 9, 2020, to
18   January 28, 2021.
19          2.       The deadline to complete the depositions of already disclosed experts in this case is
20   rescheduled from July 8, 2020, until the day prior to the new Status Conference.
21          IT IS SO ORDERED.
22   Dated: June 9, 2020
23

24

25

26

27

28

      Order Rescheduling Expert Discovery Cutoff and Status Conference For Trial Setting           1
      Kraus v. U.S., 2:18-cv-2932 MCE KJN
30
